MEMORANDUM **
Federal prisoner Miguel Martinez-Carrillo appeals pro se from the district court’s judgment denying his motion under 28 U.S.C. § 2255. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, United States v. Rodrigues, 347 F.3d 818, 823 (9th Cir.2003), and we affirm.
Appellant contends that his 41-month sentence for illegal reentry following removal subsequent to conviction for an aggravated felony is unconstitutional because he did not admit the fact of his prior conviction at the change-of-plea hearing. This contention is foreclosed. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005); United States v. Pacheco-Zepeda, 234 F.3d 411, 415 (9th Cir. 2000).
To the extent that appellant’s brief includes contentions not certified for appeal, we construe the contentions as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
The Clerk shall serve a copy of this memorandum on appellant individually at his last known address: 790 West Battaglia Road, Eloy, Arizona, 85231.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.